El Juez Asociado Señor Todd, Je.,
emitió la opinión del tribunal.
Después que la demandada había contestado la demanda original, el demandante cambió de abogado y éste, sin soli-citar permiso de la corte inferior, radicó una demanda en-mendada. La demandada, sin hacer objeción alguna, pri-mero excepeionó y luego contestó dicha demanda enmendada quedando el caso listo para juicio. Así las cosas, la deman-dada a su vez cambió de abogado y éste radicó una moción en la que solicitó la eliminación de la.demanda enmendada por el motivo de haber sido radicada sin permiso de la corte y asimismo solicitando se ordenara al demandante suminis-trarle ciertas especificaciones. La moción fué declarada sin lugar y la demandada apelante en esto basa sus dos prime-ros señalamientos de error en este recurso. A nuestro jui-cio carecen de mérito.
La demandada al excepcionar y contestar la de-manda enmendada sin hacer objeción alguna a su radicación sin permiso de la corte renunció (waived) al derecho que tenía de plantear dicha cuestión. El hecho de que la deman-dada estuviera posteriormente representada por un abogado distinto no varía la situación, pues las actuaciones del primer abogado obligan a la demandada. La admisión de una • alegación enmendada descansa en la sana discreción de las cortes y el derecho a que se cumpla con el requisito de un permiso previo puede ser renunciado por la parte contraria sin que por ello se viole ningún derecho sustantivo o juris- ' *257diccional. 49 C. J. 848, sec. 1253. Es más, en el caso de autos no ludio perjuicio alguno pues a la demandada se le con-cedió permiso para radicar una segunda contestación enmen-dada.
 En cuanto a la concesión de un pliego de especifi-caciones, el artículo 124A incluido en nuestro Código de En-juiciamiento Civil en 1939 (Ley núm. 73 de 1939, (1) pág. < 463) tomándolo de la sección 247 del New York Practice Act, dispone lo siguiente:
“Artículo 124 A. — Bill of Particulars. — Upon application in any case, the court, upon notice, may direct a bill of the particulars of the claim of either party to be delivered to the adverse party, and in ease of default the court shall preclude him from giving evidence of the part or parts of his affirmative allegation of which particulars have not been delivered. (N. Y. Practice Act. Sec. 247, pág. 139.) ” (Bastardillas nuestras.)
No liemos tomado la cita del texto inglés de la ley sino que en dicho idioma aparece transcrita en el texto castellano. Como puede verse el estatuto usa la palabra “may”, que en su acepción corriente y salvo casos especiales, denota que el estatuto es directivo y nó mandatorio y por tanto concede discreción a las cortes para conceder o no el pliego de espe-cificaciones solicitado de acuerdo con las circunstancias en. cada caso.
En el caso de In re Bird’s Estate, 283 N.Y.S. 588, se re-solvió, al interpretar la sección 247 del Civil Practice Act. de Nueva York, que el conceder o denegar una moción soli-citando un pliego de particulares es discrecional en la corte-sentenciadora.
En el caso de autos la demanda enmendada contenía dis-tintas alegaciones de injurias graves y maltrato de palabras y de obras, y también de un acto específico de agresión por parte de la demandada al demandante y la corte inferior consideró innecesarias las especificaciones solicitadas. No creemos que se excediera en el uso de su discreción.
*258 Por el tercer señalamiento se alega que.la corte inferior erró al admitir prueba de actos de agresión no ale-gados en la demanda enmendada. Dicha prueba era admi-sible para corroborar el acto específico ya alegado.
La cita que hace el abogado de la apelante en su alegato del último párrafo de la sección 122 de 27 C.J.S. 715, está incompleta. Esta es una práctica censurable que no debe adoptarse por un letrado ante ninguna corte y menos aún ante esta Corte Suprema. La regla que se expone en el men-cionado párrafo de la sección de C.J.S. dice así:
“ Variance as to cruelty. Where cruelty is alleged as a ground for divorce, the particular acts relied on in the complaint to establish it must be substantially proved as alleged, although nonessential circumstances need not be proved precisely as set forth. Also, the proof should be limited to the particular acts of cruelty relied on as constituting the ground for divorce, although the court may take into account other acts of cruelty explanatory of the relations of the parties and tending to corroborate the specific acts alleged.”
Las - bastardillas son nuestras y constituyen la parte su-primida por el abogado de la apelante. Su lectura demues-tra que aun cuando la regla general es como la expresa el apelante, la prueba de corroboración es también admisible. Más adelánte en 27 C.J.S., Divorce, sec. 130, al tratar espe-cíficamente sobre la prueba admisible en casos de trato cruel, se expone la excepción a la regla general, diciéndose: “evi-dencia de otros actos de crueldad puede ser admitida para explicar, corroborar o' agravar los alegados como fundamen-to del divorcio . . . ” y se sostiene que su admisión descansa grandemente en la discreción de la corte.
En el caso de autos el demandante alegó en la demanda enmendada que la demandada, además de las injurias graves que de palabra le dirigía, lo agredió con una silla con tal fuerza que la silla se rompió infiriéndole un fuerte golpe en el costado. Estas alegaciones fueron probadas y ja prueba adicional al efecto de que la demandada le tiró al deman-dante con un salero no tuvo otro alcance que corroborar los *259hechos alegados como fundamento del trato cruel. Si toma-mos en consideración, además, el hecho de que después de haber el demandante presentado dicha prueba se suspendió la vista del caso para continuarla siete días después, no se puede sostener, como alega la demandada, que fué sorpren-dida con la misma y no tuvo tiempo de refutarla. No se co-metió el error.
Los demás señalamientos se refieren a la aprecia-ción que de la prueba hizo la corte inferior, alegando la ape-lante que cometió manifiesto error. Para sostenerlos se llama la atención por el abogado a varias discrepancias y aparentes contradicciones entre, las declaraciones de los tes-tigos del demandante y lo declarado por él. Hemos estudiado los autos y si algo tienden a demostrar esas discrepancias es que los testigos no estaban instruidos previamente en cuanto a la forma exacta en que debían declarar. Como se dijo en el caso de Pueblo v. Ramos, 35 D.P.R. 765, “es raro que- los testigos de una de las partes estén de acuerdo res-pecto a los detalles. Es mucho más probable estar en com-pleta armonía en casos en que los testigos han sido prepa-rados.”
Nada encontramos en la prueba que nos autorice a va-riar la conclusión a que llegó la corte inferior cuando se ex-presó en su opinión en esta forma:
“. . . La prueba del demandante demuestra, sin lugar a dudas y vacilaciones, que desde algunos meses después de casado la deman-dada, con mucha frecuencia, lo insultaba y que en tres ocasiones agredió al demandante sin cuasa o motivo alguno para ello. La prueba de la demandada fué muy débil y la misma no nos merece crédito. Los testigos del demandante, esposos García, quienes con-vivieron con las partes varios meses, nos han merecido entero crédito. La propia demandada admite que dichos esposos son gente buena y respetable.
“ # * .* * * * #
“Del análisis que hemos hecho de toda la evidencia, llegamos a la conclusión de que las frases y actos de la demandada para con el demandante no eran el resultado de un disgusto violento y sí de-*260muestran el propósito firme y decidido de la misma de estar conti-nuamente molestando, injuriando y ofendiendo, al demandante Rasta hacerle al mismo insoportable la vida conyugal, destruyendo por completo la tranquilidad y felicidad del demandante y anulando asi los fines legítimos del matrimonio.”
Los hechos en el caso de Gómez v. Trujillo, 59 D.P.R. 468, citado por la apelante, y especialmente la prueba que la de-mandada presentó en dicho caso, lo distinguen y hacen in-aplicable al de autos.

Debe desestimarse el recurso y confirmarse la sentencia apelada.